IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 46156/46836

 STATE OF IDAHO,                               )
                                               )
        Plaintiff-Respondent,                  )   Filed: April 15, 2020
                                               )
 v.                                            )   Karel A. Lehrman, Clerk
                                               )
 BRET DAVE HOLLINGSWORTH,                      )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
        Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                               )
 BRET DAVE HOLLINGSWORTH,                      )
                                               )
        Petitioner-Appellant,                  )
                                               )
 v.                                            )
                                               )
 STATE OF IDAHO,                               )
                                               )
        Respondent.                            )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael J. Reardon, District Judge.

       Judgment of conviction and sentence for aggravated battery, affirmed; order
       denying motion to withdraw guilty plea, affirmed; and judgment dismissing
       petition for post-conviction relief, affirmed.

       John C. Lynn, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Bret Dave Hollingsworth appeals from the trial court’s judgment of conviction and
sentence for aggravated battery and order denying motion to withdraw guilty plea, and from the




                                               1
district court’s1 judgment dismissing his petition for post-conviction relief. For the reasons set
forth below, we affirm.
                                                  I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       This appeal is the result of consolidated cases involving a direct appeal and the dismissal
of a petition for post-conviction relief. In 2016, the State charged Hollingsworth with aggravated
battery with the use of a deadly weapon. Idaho Code §§ 18-907(a), 19-2520. Per counsel’s advice,
Hollingsworth waived his preliminary hearing and pled not guilty. Eventually, Hollingsworth
agreed to plead guilty if the State would dismiss the deadly weapon enhancement. The agreement
additionally noted the State would recommend a unified term of fifteen years with seven years
determinate and Hollingsworth would be able to argue for less. Hollingsworth executed a guilty
plea advisory form. During the plea colloquy with the trial court, Hollingsworth stated: “I believe
I stabbed [the victim], Your Honor, and it was an unlawful act.” The trial court sentenced
Hollingsworth to a unified term of fifteen years with seven years determinate. No appeal was filed
from this judgment.
       A year later, Hollingsworth filed a petition for post-conviction relief, claiming his guilty
plea was improperly accepted by the trial court and that it was not made knowingly, voluntarily,
and intelligently. He claimed he was not competent to waive his rights and enter a plea and that
the district court improperly accepted his plea for a variety of reasons. Hollingsworth further
alleged his trial counsel was ineffective for, among other things,2 failing to file an appeal and
instructing him to waive his right to a preliminary hearing. The State moved for summary
dismissal of all of Hollingsworth’s claims except the claim regarding trial counsel’s failure to file
an appeal. On the appeal claim, the State asked the district court to grant relief.
       Following a hearing on the State’s summary dismissal motion, the district court entered an
order which granted the State’s motion in part and denied it in part. Specifically, the district court
concluded Hollingsworth’s plea was knowing, intelligent, and voluntary and was properly


1
        The post-conviction court will be referred to as the district court and matters directly
referring to the criminal proceeding will reference the trial court.
2
         Hollingsworth alleged his trial counsel was ineffective for waiving his preliminary hearing;
failing to file an appeal; never explaining the elements of self-defense; failing to seek a competency
evaluation; being intimidated by the prosecutor; and refusing to fully and effectively investigate
the facts alleged, and the viability of a self-defense claim.
                                                  2
accepted by the trial court. With respect to the claims regarding ineffective assistance of counsel,
the district court dismissed the claims, except the district court concluded the claim regarding
counsel’s advice to waive the preliminary hearing was a potential shortcoming requiring an
evidentiary hearing. In addition, because the State agreed with Hollingsworth’s claim that counsel
was ineffective for failing to file an appeal, the district court stated it would refile Hollingsworth’s
judgment of conviction in the underlying criminal matter so Hollingsworth could file an appeal.
The judgment was refiled in 2018 and shortly after Hollingsworth filed a motion to withdraw his
guilty plea and reconsider his sentence. The trial court denied Hollingsworth’s motion to withdraw
his guilty plea and his motion to reconsider his sentence.
        Hollingsworth then moved the district court to reconsider its prior order partially granting
the State’s motion for summary dismissal. The State filed another motion for summary dismissal.
The district court denied both motions, stating Hollingsworth’s declarations were sufficient to
withstand a motion for summary dismissal and proceed to an evidentiary hearing on the remaining
claim of ineffective assistance of counsel for waiving the preliminary hearing. Following a
deposition of Hollingsworth’s trial counsel, where she explained her reasoning for advising
Hollingsworth to waive his preliminary hearing, the parties both filed motions for summary
dismissal. The State asserted trial counsel’s performance was not deficient and even if it was,
Hollingsworth failed to establish he was prejudiced by that performance. Hollingsworth argued
there was no reasonable strategy or tactic employed by his trial counsel that could explain her
recommendation to waive the preliminary hearing. The district court granted the State’s motion,
holding the deposition demonstrated that trial counsel’s tactics and strategy were reasonable.
        The district court subsequently issued a judgment granting Hollingsworth relief on the
claim that his trial counsel was ineffective by failing to file a direct appeal, but denying relief on
the other claims in the petition. Hollingsworth timely appeals.
                                                  II.
                                             ANALYSIS
        Hollingsworth raises five issues in this consolidated appeal: (1) the trial court erred in
accepting his guilty plea; (2) the trial court erred by denying his motion to withdraw his guilty plea
under Idaho Criminal Rule 33 and his claims for relief under I.C.R. 35; (3) the district court erred
by summarily dismissing several of his claims of ineffective assistance of counsel; (4) the district
court erred by denying his motion for reconsideration by declining to apply the doctrine of

                                                   3
cumulative error, and; (5) the district court erred by denying his claim of ineffective assistance of
counsel for waiving the preliminary hearing. For the reasons set forth below, we affirm.
A.     The Trial Court Did Not Err by Accepting Hollingsworth’s Guilty Plea
       Hollingsworth argues that the trial court abused its discretion by accepting his guilty plea.
Specifically, Hollingsworth contends that because the trial court failed to advise him of the
elements of the charge, including the elements of self-defense, and did not establish a factual basis
for the charge, his plea was not knowing, intelligent, and voluntary. The determination that a plea
is entered knowingly, intelligently, and voluntarily involves a three-part inquiry: (1) whether the
defendant’s plea was voluntary in the sense that he or she understood the nature of the charges and
was not coerced; (2) whether the defendant knowingly and intelligently waived the right to a jury
trial, to confront his or her accusers, and to refrain from self-incrimination; and (3) whether the
defendant understood the consequences of pleading guilty. State v. Umphenour, 160 Idaho 503,
507, 376 P.3d 707, 711, (2016). On appeal, the voluntariness of the guilty plea must be reasonably
inferred from the record as a whole. When a trial court’s discretionary decision is reviewed on
appeal, the appellate court conducts a multi-tiered inquiry to determine whether the lower court:
(1) correctly perceived the issue as one of discretion; (2) acted within the boundaries of such
discretion; (3) acted consistently with any legal standards applicable to the specific choices before
it; and (4) reached its decision by an exercise of reason. State v. Herrera, 164 Idaho 261, 270, 429
P.3d 149, 158 (2018).
       In this case, the trial court engaged in numerous inquiries to ensure Hollingsworth
understood his guilty plea. First, during the entry of plea hearing, the trial court confirmed
Hollingsworth had read and understood the questions in the guilty plea advisory form and that the
answers therein were true. Hollingsworth answered “yes” to the questions including: “Do you
understand that by pleading guilty you waive or give up any defenses, both factual and legal, that
you believe you may have in this case?”; “Do you understand that when you plead guilty, you are
admitting the truth of each and every allegation contained in the charge(s) to which you plead
guilty?”; do you understand “no one, including your attorney, can force you to plead guilty”; you
are “pleading guilty freely and voluntarily”; and you are pleading guilty because you “committed
the acts alleged in the information or indictment.” Hollingsworth affirmed, under penalty of
perjury, that the foregoing was correct.



                                                 4
       Next, the trial court engaged in a colloquy with Hollingsworth to ensure that his guilty plea
was knowing, intelligent, and voluntary. Hollingsworth affirmed that he wanted to plead guilty.
Hollingsworth acknowledged that he had no questions regarding the plea advisory form. He also
stated that he did not answer a question on the form that he did not understand. When asked what
he understood the plea agreement to mean, Hollingsworth answered, “As it states there, admitting
to an unlawful crime.” Hollingsworth further assured the trial court that he had time to speak with
his attorney, did not need more time to consider the decision, his attorney had sufficiently answered
his questions, the decision to plead guilty was his alone, and his decision was voluntary.
       Following Hollingsworth’s affirmations, the trial court read the charging language and
asked Hollingsworth how he wanted to plead to the charge, to which he responded, “Guilty, Your
Honor.” The trial court then gave Hollingsworth the opportunity to recite his version of the facts.
At one point during the account, the following discussion took place:
       Hollingsworth:          I worked late. I came home. I consumed alcohol. I went
                               next door to my ex-girlfriend’s house. I entered the garage.
                               The garage door to the house opened. She was there with
                               the dog. I started to enter the house. There was a surprised-
                               I confronted [the victim]. I had never seen him before, didn’t
                               know he was there.
                               We had a struggle. Unfortunately I had a knife in my hand.
                               She had a habitual--we had a co-dependent drinking
                               problem. I was getting something out of the freezer right
                               next to the door. At that time of night she was in the bath
                               and I’d be trying to see the dog. We were both surprised.
                               There was a struggle.
                               And I felt that I was in great danger and I’m sure [the victim]
                               feels--I do not recall all of the details. I do know for a fact
                               now after many months of being unclear what had happened.
                               And the part that--I understand that it’s unlawfully because
                               I did stab him. I feel I did it willfully. I did not go there to
                               harm anyone.
       Court:                  Did you stab [the victim]?
       Hollingsworth:          I don’t recall that, Your Honor. To be honest, I do not recall
                               that. The evidence shows [the victim] was stabbed many
                               times and I did not recognize the knife in the photographs,
                               but I’ve been suffering from head trauma for months and I
                               do not recall that part.
       Court:                  So you said a couple of things that concern me. One is you
                               are suggesting the potential defense of self-defense. If you
                               plead guilty and I accept your guilty plea, you will be giving
                               up that potential defense. Do you understand that?

                                                  5
       Hollingsworth:          Yes, Your Honor.
       Court:                  You are also, not to my ears, specifically acknowledging the
                               act that would make you guilty of this crime. Do you still
                               want to plead guilty?
       Hollingsworth:          I believe I stabbed [the victim], Your Honor, and it was an
                               unlawful act.
Upon hearing this response, the trial court allowed the State to articulate the factual support for
the charge. It then resumed its colloquy with Hollingsworth as follows:

       Court:                  Mr. Hollingsworth, is there anything that’s contained in the
                               charging language of the information that I just read you that
                               you disagree with?
       Hollingsworth:          No, Your Honor.
       Court:                  Do you still want me to accept your guilty plea?
       Hollingsworth:          Yes, Your Honor.
The record demonstrates Hollingsworth’s plea was entered knowingly, intelligently, and
voluntarily and is constitutionally valid.
       Hollingsworth contends that the trial court failed to advise him of the elements of the
offense. This is belied by the record. The trial court read the charging language in the information
to Hollingsworth in open court, and he confirmed that there was nothing in the charging language
that he disagreed with.     The charging language included that Hollingsworth “willfully and
unlawfully” used force and/or violence upon the victim by stabbing the victim with a knife causing
multiple stab wounds. As Hollingsworth acknowledges, aggravated battery is a general intent
crime, meaning that the crime is complete when the perpetrator uses force upon another willfully
and unlawfully. The requirement for the court to advise the defendant as to intent is satisfied where
the information containing a reference to the necessary element of intent was read to the defendant
and the defendant had the ability to understand. See State v. Bradley, 98 Idaho 918, 918-19, 575
P.2d 1306, 1306-07 (1978); Schmidt v. State, 103 Idaho 340, 343, 647 P.2d 796, 799 (Ct. App.
1982). In Sparrow v. State, 102 Idaho 60, 61, 625 P.2d 414, 415 (1981), the Court held that a
defendant’s denial of criminal intent does not affect the validity of the guilty plea. Moreover,
Hollingsworth cites no authority for the proposition that the district court is required to advise a
defendant of the elements of a possible affirmative defense, like self-defense. See State v. Zichko,
129 Idaho 259, 263, 923 P2d 966, 970 (1996).
       Hollingsworth additionally argues, citing Schmidt, that the trial court did not establish a
sufficient factual basis for the plea because it did not explain the elements of self-defense, which


                                                 6
he claims would show that his actions were not “unlawful.” Schmidt, however, does not stand for
the proposition that trial courts are required to explain the elements of potential affirmative
defenses. It states the general rule that there is no requirement to inquire as to the factual basis for
a plea. Schmidt, 103 Idaho at 345, 647 P.2d at 801. However, Schmidt identifies three exceptions:
               Several exceptions to this general rule have developed in cases where a
       defendant seeks to have his plea accepted by the court, but (a) does not recall the
       facts of the incident which resulted in the offense charged, or (b) is unwilling or
       unable to admit his participation in the acts constituting the crime, or (c) couples
       his plea with continued assertion of innocence.
Id. Hollingsworth contends all three exceptions apply. As to the first exception, he claims he does
not recall the events. However, as to the next two exceptions he claims he provided the trial court
enough facts regarding the incident to suggest self-defense. These positions are inconsistent3 and
the application of any of the exceptions dubious under the circumstances. However, even if
applicable, the trial court amply established the factual basis as well as Hollingsworth’s
understanding thereof.
       In Schmidt, this Court found the factual basis sufficiently established where:
       At the sentencing hearing, in the course of making a recommendation to the court
       for disposition of Schmidt’s case, the prosecutor orally advised the court in the
       presence of Schmidt and his counsel of Schmidt’s involvement in the delivery of
       the controlled substance. Schmidt did not dispute the prosecutor’s statements.
Id. at 345-46, 647 P.2d at 801-02. Here, the prosecutor placed the factual basis for the charge on
the record at the plea colloquy in the middle of the discussion between Hollingsworth and the trial
court about the possibility of a self-defense claim.4 Hollingsworth did not dispute the prosecutor’s
statements.5 The trial court reiterated that Hollingsworth would be waiving the ability to assert a



3
       On one hand Hollingsworth claims an inability to recall and on the other hand claims to
have recalled enough facts regarding the incident to suggest self-defense.
4
        Hollingsworth asserts that additional information was provided to the trial court about the
possible self-defense claim in the presentence investigation report and allocution at sentencing,
requiring further inquiry. The trial court itself raised the self-defense issue at the plea hearing.
That further information was not materially different from what had initiated the trial court’s
discussion during the plea colloquy.
5
       Hollingsworth complains that the trial court did not ask him if he agreed with the
statements. However, if he did not recall the events, he had no basis to disagree. In any event,
this Court in Schmidt did not require the trial court to solicit agreement or disagreement.


                                                   7
claim of self-defense and Hollingsworth then reaffirmed his desire to plead guilty.6
Hollingsworth’s guilty plea was entered knowingly, intelligently, and voluntarily. The trial court
did not err or abuse its discretion in accepting his plea.
B.     The Trial Court Did Not Err in Denying Hollingsworth’s Motion to Withdraw His
       Guilty Plea
       Hollingsworth argues the trial court erred by denying his motion to withdraw guilty plea
and reconsider sentence. Specifically, he argues the trial court abused its discretion by refusing to
judicially notice the documents from the post-conviction proceedings in considering whether
Hollingsworth establish a basis for withdrawing his guilty plea. First, Hollingsworth has failed to
show error in the trial court’s refusal to judicially notice the entire post-conviction file in the
criminal case.    He fails to demonstrate any error by the trial court under Idaho Rule of
Evidence 201. Moreover, a request to judicially notice an entire file is inappropriate under Rule
201. See Rome v. State, 164 Idaho 407, 414, 431 P.3d 242, 249 (2018). Second, and most
importantly, nothing in the post-conviction file expressly addressed the legal requirement or
authority applicable to an Idaho Criminal Rule 33 motion to withdraw or motions under Rule 35(a)
(illegal sentence) or Rule 35(b) (leniency).           The trial court denied the motion because
Hollingsworth refused to present the trial court with any argument or authority to support his
motion. As correctly stated by the trial court, parties are required to support their claims with
propositions of law, authority, or argument. Zichko, 129 Idaho at 263, 923 P.2d at 970. Because
Hollingsworth did not address any pertinent authority or facts applicable to such authority in
support of his motions, the trial court did not abuse its discretion when it denied the motions.
C.     The District Court Did Not Err in Summarily Dismissing Post-Conviction Claims
       Hollingsworth claims the district court erred by summarily dismissing all but two of his
claims of ineffective assistance of counsel. The State argues the dismissals were proper because
Hollingsworth failed to demonstrate a genuine issue of material fact regarding his guilty plea and
the other issues related to ineffective assistance of counsel. We agree with the State.
       A petition for post-conviction relief initiates a proceeding that is civil in nature. I.C. § 19-
4907; Rhoades v. State, 148 Idaho 247, 249, 220 P.3d 1066, 1068 (2009); State v. Bearshield, 104

6
         Hollingsworth’s assertion of misunderstanding as to a self-defense claim was he thought
that it was only applicable in one’s own home. However, that notion was dispelled when the trial
court raised the issue of self-defense in the context of an altercation which was not in
Hollingsworth’s home.

                                                   8
Idaho 676, 678, 662 P.2d 548, 550 (1983); Murray v. State, 121 Idaho 918, 921, 828 P.2d 1323,
1326 (Ct. App. 1992).       Like a plaintiff in a civil action, the petitioner must prove by a
preponderance of evidence the allegations upon which the request for post-conviction relief is
based. Goodwin v. State, 138 Idaho 269, 271, 61 P.3d 626, 628 (Ct. App. 2002). A petition for
post-conviction relief differs from a complaint in an ordinary civil action. Dunlap v. State, 141
Idaho 50, 56, 106 P.3d 376, 382 (2004). A petition must contain much more than a short and plain
statement of the claim that would suffice for a complaint under Idaho Rule of Civil
Procedure 8(a)(1). Rather, a petition for post-conviction relief must be verified with respect to
facts within the personal knowledge of the petitioner, and affidavits, records, or other evidence
supporting its allegations must be attached or the petition must state why such supporting evidence
is not included with the petition. I.C. § 19-4903. In other words, the petition must present or be
accompanied by admissible evidence supporting its allegations, or the petition will be subject to
dismissal. Wolf v. State, 152 Idaho 64, 67, 266 P.3d 1169, 1172 (Ct. App. 2011).
        Idaho Code § 19-4906 authorizes summary dismissal of a petition for post-conviction
relief, either pursuant to a motion by a party or upon the court’s own initiative, if it appears from
the pleadings, depositions, answers to interrogatories and admissions, and agreements of fact,
together with any affidavits submitted, that there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law. When considering summary dismissal,
the district court must construe disputed facts in the petitioner’s favor, but the court is not required
to accept either the petitioner’s mere conclusory allegations, unsupported by admissible evidence,
or the petitioner’s conclusions of law. Roman v. State, 125 Idaho 644, 647, 873 P.2d 898, 901 (Ct.
App. 1994); Baruth v. Gardner, 110 Idaho 156, 159, 715 P.2d 369, 372 (Ct. App. 1986).
Moreover, the district court, as the trier of fact, is not constrained to draw inferences in favor of
the party opposing the motion for summary disposition; rather, the district court is free to arrive at
the most probable inferences to be drawn from uncontroverted evidence. Hayes v. State, 146 Idaho
353, 355, 195 P.3d 712, 714 (Ct. App. 2008). Such inferences will not be disturbed on appeal if
the uncontroverted evidence is sufficient to justify them. Id.
        Claims may be summarily dismissed if the petitioner’s allegations are clearly disproven by
the record of the criminal proceedings, if the petitioner has not presented evidence making a prima
facie case as to each essential element of the claims, or if the petitioner’s allegations do not justify
relief as a matter of law. Kelly v. State, 149 Idaho 517, 521, 236 P.3d 1277, 1281 (2010); DeRushé

                                                   9
v. State, 146 Idaho 599, 603, 200 P.3d 1148, 1152 (2009). Thus, summary dismissal of a claim
for post-conviction relief is appropriate when the court can conclude, as a matter of law, that the
petitioner is not entitled to relief even with all disputed facts construed in the petitioner’s favor.
For this reason, summary dismissal of a post-conviction petition may be appropriate even when
the state does not controvert the petitioner’s evidence. See Roman, 125 Idaho at 647, 873 P.2d at
901.
       Conversely, if the petition, affidavits, and other evidence supporting the petition allege
facts that, if true, would entitle the petitioner to relief, the post-conviction claim may not be
summarily dismissed. Charboneau v. State, 140 Idaho 789, 792, 102 P.3d 1108, 1111 (2004);
Sheahan v. State, 146 Idaho 101, 104, 190 P.3d 920, 923 (Ct. App. 2008). If a genuine issue of
material fact is presented, an evidentiary hearing must be conducted to resolve the factual issues.
Goodwin, 138 Idaho at 272, 61 P.3d at 629.
       On appeal from an order of summary dismissal, we apply the same standards utilized by
the trial courts and examine whether the petitioner’s admissible evidence asserts facts which, if
true, would entitle the petitioner to relief. Ridgley v. State, 148 Idaho 671, 675, 227 P.3d 925, 929
(2010); Sheahan, 146 Idaho at 104, 190 P.3d at 923. Over questions of law, we exercise free
review. Rhoades, 148 Idaho at 250, 220 P.3d at 1069; Downing v. State, 136 Idaho 367, 370, 33
P.3d 841, 844 (Ct. App. 2001).
       1.      Hollingsworth’s guilty plea
       Hollingsworth challenges the district court’s rejection of his post-conviction claims
regarding his guilty plea:
       Petitioner contends that the Court erred in accepting the Petitioner’s guilty plea in
       three respects: (1) because Petitioner informed the Court three times that he did
       not intend to hurt the victim; (2) because the Court failed to adequately advise
       Petitioner of the elements of the crime at issue, Aggravated Battery, or the elements
       of self-defense; and, (3) because Petitioner was not competent to enter a guilty plea.
       Turning to the first claim, Hollingsworth asserts the district court erred by rejecting his
argument that the acceptance of his guilty plea was in error because he did not intend to hurt the
victim. The district court rejected this claim because aggravated battery is a crime of general intent
and intent to harm the victim is not an element of the crime. We similarly acknowledge that the
district court’s inquiry during Hollingsworth’s plea hearing was sufficient.               Moreover,
Hollingsworth’s protestations about intent were not relevant to accepting his guilty plea given his
recitation of facts and affirmations at the guilty plea hearing as discussed above. For these reasons,
                                                 10
and as set forth above, the district court did not err by summarily dismissing Hollingsworth’s claim
based on this theory.
       Next, Hollingsworth asserts the district court erred by rejecting his argument that the
acceptance of his guilty plea was in error because he was not advised of the elements of the crime
or of self-defense. As discussed above, because the trial court was not required to advise
Hollingsworth of the elements of self-defense and because it did advise him of the elements of the
charge, the district court did not err in rejecting this theory and summarily dismissing his claim
based on this theory.
       Finally, Hollingsworth asserts the district court erred by rejecting his argument that the
acceptance of his guilty plea was in error because he was not competent to enter a plea. He claims
he was suffering from health disorders at the time which left him unable to enter a plea properly.
The district court relied on the record, as discussed above, and found it demonstrated
Hollingsworth’s understanding of the proceedings. Though the district court was required to
accept Hollingsworth’s unrebutted allegations as true and construe inferences in his favor, it was
not required to accept as true statements contradicted by the record in the underlying criminal case.
Charboneau, 140 Idaho at 793-94, 102 P.3d at 1112-13. Though Hollingsworth points to the
presentence investigation report as evidence of his impaired health, it actually demonstrates a
normal score on a cognitive impairment screen. It also shows a CT scan that an examining doctor
described as normal. Further, courts are not required to conduct an evidentiary hearing to
determine which of petitioner’s contrary statements is more credible. Campos v. State, 165 Idaho
90, 94, 438 P.3d 787, 791 (Ct. App. 2019). Hollingsworth points to notes between his trial counsel
and himself that purport to demonstrate some confusion on his part. However, these notes were
admittedly written before Hollingsworth completed the guilty plea advisory form and appeared
before the trial court. The record reflects these questions were discussed with his attorney at the
time and that he later stated, under oath, that he had enough time to have his questions answered
and addressed. The district court properly relied on the solemn declarations made in open court,
which carry a strong presumption of verity. United States v. Rivera-Ramirez, 715 F.2d 453, 458
(9th Cir. 1983). Moreover, the district court was not required to ignore these declarations and
proceed to an evidentiary hearing on the issue. For these reasons, the district court did not err by
rejecting this theory and summarily dismissing this claim.



                                                 11
       2.      Ineffective assistance of counsel
       Hollingsworth argues on appeal that the post-conviction court erred by dismissing his
various assertions that his trial counsel was ineffective.
       A claim of ineffective assistance of counsel may properly be brought under the Uniform
Post-Conviction Procedure Act. Barcella v. State, 148 Idaho 469, 477, 224 P.3d 536, 544 (Ct.
App. 2009). To prevail on an ineffective assistance of counsel claim, the petitioner must show
that the attorney’s performance was deficient and that the petitioner was prejudiced by the
deficiency. Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Self v. State, 145 Idaho 578,
580, 181 P.3d 504, 506 (Ct. App. 2007). To establish a deficiency, the petitioner has the burden
of showing that the attorney’s representation fell below an objective standard of reasonableness.
Aragon v. State, 114 Idaho 758, 760, 760 P.2d 1174, 1176 (1988); Knutsen v. State, 144 Idaho
433, 442, 163 P.3d 222, 231 (Ct. App. 2007). To establish prejudice, the petitioner must show a
reasonable probability that, but for the attorney’s deficient performance, the outcome of the trial
would have been different. Aragon, 114 Idaho at 761, 760 P.2d at 1177; Knutsen, 144 Idaho at
442, 163 P.3d at 231. This Court has long adhered to the proposition that tactical or strategic
decisions of trial counsel will not be second-guessed on appeal unless those decisions are based
on inadequate preparation, ignorance of relevant law, or other shortcomings capable of objective
evaluation. Gonzales v. State, 151 Idaho 168, 172, 254 P.3d 69, 73 (Ct. App. 2011).
               a. Inexperience, fear, and intimidation: Hollingsworth argued to the district
court and again on appeal that the declarations submitted to the district court, particularly that of
his niece, Mandy Dillard, show that trial counsel was intimidated by the prosecutor and that this
intimidation severely prejudiced him as a result. The district court correctly concluded that
Dillard’s perception and interpretation of any statements made by trial counsel was immaterial to
a determination that trial counsel’s performance fell below an objective standard of
reasonableness.    Moreover, Hollingsworth failed to show how or why, but for the alleged
inexperience, fear, and intimidation, he would not have pled guilty.
               b. Competency: Hollingsworth argued that trial counsel failed to inform the trial
court that he was having difficulty understanding some of the questions on the advisory form
during his entry of plea. He argued that his declaration describing his mental state and competency
during the trial court proceedings, including the entry of a guilty plea, is clearly admissible
evidence that is not merely conclusory, hearsay, or lacking in foundation. He also pointed to

                                                 12
Dillard’s claim that trial counsel felt that Hollingsworth was “not mentally able to stand trial.” The
district court acknowledged these claims and appropriately determined that, based on the record
and Hollingsworth’s written and oral responses to the trial court, he was able to understand and
completely respond to all of the trial court’s questions during the proceedings in a competent
manner and his conclusory claims of incompetence were disproven by the record.
                c. Elements of self-defense and other advice: Hollingsworth argued that he
suffered prejudice as he would have gone to trial had he been represented by competent counsel
who had informed him of his right to self-defense. The district court noted that the crime of
aggravated battery does not contain an element requiring that the defendant “intend to harm the
victim.” Below and on appeal, Hollingsworth mistakenly argues that the intent to harm the victim
was an element of the crime charged and that, had he been informed of his right to self-defense,
he would have gone to trial. The district court further did not err in rejecting Hollingsworth’s
claims as the district court is not required to accept “mere conclusory allegations, unsupported by
admissible evidence, or the applicant’s conclusions of law.” Hughes v. State, 148 Idaho 448, 451,
224 P.3d 515, 518 (Ct. App. 2009).
                d. Failure       to   investigate/file   motion   to   suppress/file    motion     in
limine/fingerprint testing: Hollingsworth argued that had he been assisted by competent counsel,
a number of strategic tools were available to pursue and uncover the truth about the crime itself
and the investigation that followed. Hollingsworth argued that trial counsel failed to investigate
and develop evidence that his ex-girlfriend had a motive to set-up the confrontation with the victim
and failed to develop evidence challenging her credibility. He argued trial counsel should have
filed a motion to suppress any evidence obtained during a detective’s questioning in the emergency
room after the confrontation with the victim. Hollingsworth argued trial counsel should have filed
a motion in limine challenging statements by his ex-girlfriend and the victim as to his purported
prior malicious acts against her. He also argued that trial counsel should have fingerprint-tested
the sword found in his ex-girlfriend’s home to show that she lied in saying that it was his. The
district court correctly held:
        “[T]his Court does not second-guess strategic and tactical decisions, and such
        decisions cannot serve as a basis for post-conviction relief unless the decision is
        shown to have resulted from inadequate preparation, ignorance of the relevant law
        or other shortcomings capable of objective review.” Yakovac, 145 Idaho at 444,
        180 P.3d at 483. “There is a strong presumption that trial counsel was competent
        and that trial tactics were based on sound legal strategy.” Dunlap, 141 Idaho at 58-

                                                   13
        59, 106 P.3d at 384-85. Under an objective review of the record and the arguments
        of the parties, the Petitioner has failed to present any evidence to show that any of
        alleged investigative or evidentiary shortcomings ascribed to [trial counsel] were
        the product of “inadequate preparation, ignorance of the relevant law,” or how, but
        for those shortcomings, Petitioner would not have pled guilty.
                e. Failure to review discovery/failure to explain the guilty plea advisory
form/pressure to plead guilty: Below, Hollingsworth argued that trial counsel failed to timely
review the discovery materials with him. He argued that he was not properly advised and assisted
throughout the entry of plea process and that he did not understand the elements of the charge nor
the elements of self-defense. He further argued that he was not advised as to the possibility of
substantial restitution. Lastly, Hollingsworth argued that trial counsel pressured him into pleading
guilty and that by the time he actually did plead guilty, he had been “beaten down” because of his
health and the failure of his counsel to put up any defense. Again, the district court correctly held
that Hollingsworth’s conclusory allegations were all contrary to the sworn written and oral
statements he made during the plea hearing. Claims may be summarily dismissed if the petitioner’s
allegations are clearly disproven by the record of the criminal proceedings. McGiboney v. State,
160 Idaho 232, 235, 370 P.3d 747, 750 (Ct. App. 2016). The district court did not err in summarily
dismissing the above claims of ineffective assistance of counsel.
        3.      Motion for reconsideration and cumulative error
        Following the partial grant of the State’s motion for summary dismissal, Hollingsworth
filed a motion for reconsideration where he asserted the district court erred by addressing the
claims in isolation without addressing their cumulative effect. He argued there were many
deficiencies which, if viewed from a cumulative perspective, demonstrate counsel was ineffective.
The district court denied the motion finding Hollingsworth failed to show the cumulative error
doctrine could be applied at the summary dismissal stage and additionally to assert more than one
error: “a series of errors, harmless in and of themselves, may in the aggregate show the absence
of a fair trial. . . . a necessary predicate to the application of the doctrine is a finding of more than
one error.” The district court noted that it had not found any errors, making the doctrine of
cumulative error inapplicable.
        On appeal, Hollingsworth argues this determination is clear error as the district court had
determined trial counsel’s failure to file an appeal had already been deemed an error.
Hollingsworth’s arguments misunderstand the cumulative error doctrine. First, the assertion of a
number of alleged deficiencies of trial counsel, none of which, individually, have been found to
                                                   14
constitute deficient performance, are not cumulated to collectively constitute deficient
performance. The doctrine cumulates determined error to establish prejudice. Second, error for
which relief is granted, here the failure to appeal claim, is not cumulated with error that constitutes
deficient performance to establish prejudice from the deficient performance. Third, an error which
affects procedure, here the failure to invoke the appellate process by filing a notice of appeal, is
not cumulated with asserted deficient performance to establish prejudice undermining the
conviction or sentence. Fourth, even counting the error in failing to file an appeal amounts to a
single error, which necessarily fails to satisfy the requirements of the cumulative error doctrine.
For these reasons, Hollingsworth’s motion was without merit and properly denied.
D.     The District Court Did Not Err in Denying the Preliminary Hearing Claim
       After the district court dismissed the majority of the claims in Hollingsworth’s petition and
granted relief on the claim that counsel failed to file an appeal, one claim remained: trial counsel
was ineffective by advising him to waive his preliminary hearing. The deposition of trial counsel,
relative to the waiver of the preliminary hearing, was completed and submitted to the district court
along with other evidence and additional briefing. The district court announced its decision in
open court and denied the claim.
       The district court concluded that trial counsel had two strategic reasons for advising
Hollingsworth to waive his preliminary hearing: attempting to avoid antagonizing the State in
order to maintain an offer and to avoid signaling the kind of questions and tactics that she planned
to use at trial. Tactical decisions will not be second-guessed by this Court unless those decisions
are based upon inadequate preparation, ignorance of relevant law, or other shortcomings capable
of objective evaluation. Howard v. State, 126 Idaho 231, 233, 880 P.2d 261, 263 (Ct. App. 1994).
A court’s scrutiny of counsel’s performance must be highly deferential and must indulge a strong
presumption that counsel’s conduct falls within the wide range of reasonable professional
assistance. Strickland, 466 U.S. at 689.
         Hollingsworth contends that the case boiled down to the question of “was Hollingsworth
a jealous stalker intent on harm or was he acting in self-defense when assaulted by [the victim]
when the door opened?” He points to evidence and his own claims that trial counsel did or should
have had relative to the decision to waive the preliminary hearing, such as an explanation of why
he was in his ex-girlfriend’s garage with a knife; his claim at the guilty plea hearing that he did not
go to her house with the intent to hurt anyone; that he was okay with his ex-girlfriend moving on;

                                                  15
that his ex-girlfriend may have had a motive to set him up and instigate a confrontation with the
victim; that he was surprised when the door opened; and that his ex-girlfriend and the victim’s
credibility were subject to attack. Hollingsworth further contends that trial counsel’s decision to
waive the preliminary hearing was not reasonable because, as a result of trial counsel’s
inexperience, she did not have or review all available evidence and the settlement offer expired.
       As noted, the district court concluded that trial counsel’s strategic reasons of attempting to
avoid antagonizing the State in order to maintain an offer and to avoid signaling the kind of
questions and tactics that she planned to use at trial, were reasonable strategy choices. We agree.
Trial counsel stated the risk of provoking the victim and putting more pressure on the prosecutor
outweighed any potential benefit that could be gained at a preliminary hearing. Additionally, she
explained attacking a certain witness’s credibility at the preliminary hearing would reveal her trial
strategy and signal to the witness ways to potentially enhance her story. Based on this explanation,
the district court concluded trial counsel’s decision was fairly grounded in reasonable trial strategy.
Counsel acknowledged that a preliminary hearing can be useful and important in pinning down
the testimony of witnesses, and even showing weakness in the prosecution’s case. However, the
purpose of a preliminary hearing is to determine if there is enough evidence to bind a person over
for trial, and here there was. Trial counsel did not believe the victim and Hollingsworth’s ex-
girlfriend’s credibility was seriously at issue given the facts of the case and would best be examined
at trial. Trial counsel also indicated how, at the time, Hollingsworth’s memory issues would
hamper the effectiveness of going forward with the preliminary hearing.
       Hollingsworth failed to establish that trial counsel’s advice to waive the preliminary
hearing resulted from inadequate preparation, ignorance of relevant law, or other shortcomings
capable of objective evaluation. Because trial counsel’s advice to waive the preliminary hearing
was objectively reasonable, the district court did not err in denying Hollingsworth’s remaining
claim for post-conviction relief.
                                                 IV.
                                          CONCLUSION
       Because Hollingsworth has failed to demonstrate the trial court erred by accepting his
guilty plea and denying his motion to withdraw his guilty plea and reconsideration of sentence, the
judgment of conviction for aggravated battery and order denying motion to withdraw guilty plea
and reconsider sentence are affirmed.         Additionally, because Hollingsworth has failed to


                                                  16
demonstrate the district court erred by dismissing the claims contained in his petition for post-
conviction relief and denying his motion for reconsideration, the district court’s judgment
dismissing his petition for post-conviction relief is affirmed.
       Chief Judge HUSKEY and Judge LORELLO CONCUR.




                                                 17